Name: Council Regulation (EEC) No 786/92 of 31 March 1992 extending the 1991/92 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product
 Date Published: nan

 1 . 4. 92 No L 86/1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 786/92 of 31 March 1992 extending the 1991/92 marketing year in the milk and beef and veal sectors fixing of those prices ; whereas the 1991 /92 marketing year must therefore be extended in the milk and beef and veal sectors until 31 May 1992, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 374/92 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 1628/91 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forthco ­ ming marketing year, which will involve delay in the HAS ADOPTED THIS REGULATION : Article 1 1 . The 1991 /92 milk year shall end on 31 May 1992 and the 1992/93 milk year shall begin on 1 June 1992. 2. The 1991 /92 marketing year for beef and veal shall end on 31 May 1992 and the 1992/93 market year shall begin on 1 June 1992. Article 2 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 41 , 18. 2. 1992, p. 9 . (3) OJ No L 148, 28. 6. 1968 , p. 24. (4) OJ No L 150, 15. 6. 1991 , p. 16 .